Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Examiner thanks applicant for their remarks of 02/10/2022.  They have been fully considered, however they are not persuasive.

Applicant argues on page 8 of their remarks ‘Regarding claim feature (a)... the cache management system 10 monitors the utilization of the memory of a cache system 134, 136 and make adjustments to achieve equitable levels of cache utilization.  See the details of this in column 8 and 9.  Applicant requests an explanation regarding Agans’s teaching of monitoring as opposed to being responsible for maintaining coherency as required by “request circuitry to issue write requests to write data to storage circuitry via a coherency node, which is responsible for maintaining coherency of data throughout an interconnected system comprising the request node and the storage circuitry.”’
Examiner notes that the FOA of 11/10/2021 cites Agans’s in view of Smith to teach ‘request circuitry to issue write requests to write data to storage circuitry via a coherency node, which is responsible for maintaining coherency of data throughout an interconnected system comprising a request node and the storage circuitry.’  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where 
Applicant is requesting that Examiner explain how Agans’s alone teaches a claim limitations, where as outlined on pages 2-4 of the FOA of 11/10/2021, it is Agans in view of Smith that teaches ‘request circuitry to issue write requests to write data to storage circuitry via a coherency node, which is responsible for maintaining coherency of data throughout an interconnected system comprising a request node and the storage circuitry.’  
Examiner further notes that Agans is not limited to the step of ‘monitors the utilization ’.   As described in the FOA of 11/10/2021, Agans, Fig. 2, backend system 104 is an example of a coherency node.  Agans, column 6, lines 50-60 discloses caches 134 and 136 are managed by cache management process 10 and may be a managed by this process as a single cache entity, thus providing a consistent view of the cached data on the frontend and backend systems and the storage data.   Agans, column 1, lines 6-9 discloses a cache management system that regulates cache utilization amongst multiple hosts, thus coordinates among multiple hots providing coherency.   
Additionally, examiner notes that as disclosed on page 4 of the FOA of 11/10/2021, per para [0016] of the instant application a coherency node that manages or helps to manage coherency through the interconnected system could be a home node that takes the form of a CPU.  Smith, column 45, lines 46-61 discloses the system may provide coherency through the use of a cache coherency protocol.  Smith, column 46, lines 31-36 discloses that a CPU may contain a caching agent and a home agent, where a home agent is an example of a home node that maintains coherency of data throughout an interconnected storage system.   Thus when Agans, column 5, lines 46-55 discloses the cache management process 10 may be executed by one or more processors and Agans column 6, lines 29-49 discloses that the cache management system is responsible for processing data between the front end system and the storage system, Agans in view of Smith is disclosing a system that may contain a home 
Examiner respectfully suggests it might be productive for applicant to clarify in the claims how the coherency node providence coherency of data throughout  the interconnected system, providing the paragraph citations in the instant application that support any claim amendments.


Applicant argues on page 8 “Regarding claim feature (b).. First, Applicant does not see in col. 8 lines 15-37 a disclosure that the flush rate for each pending data queue is “computed from the write status.”’. 
Examiner notes as described on page 13 of the FOA of 11/10/2021 that a flush rate is calculated based on the number of IOs that are being processed by the RAD group over a period of time (for example storing a content of a rate of ten pieces of content per second).   Examiner notes that ‘storing’ is an example of writing.  Examiner also notes that as disclosed in page 4 of the FOA of 11/10/2021, Agans column 2, line 29 discloses a plurality of write acknowledgements, where an acknowledgement is a response to a write operation.  See also Agans, column 9, lines 6-17 that discloses the acknowledgements are the result of writes.  Thus when Agans is discussing the number of IOs that are being processed, it is discussing the number of IOs (writes) that are acknowledged, where an acknowledgment is an example of a status.

Applicant further argues on page 9 of their remarks ‘Second, it is not clear why the Examiner’s alleged computed flush rate would be provided as part of a write acknowledgement to a specific write operation.  The write acknowledgement itself provides an indicate that a further write request can be sent.  There is no reasoning set forth in Agans, Smith, or the FOA 
Examiner respectfully suggests that applicant is mischaracterizing the flush rate.  While the flush rate is indicative that a further write request might be able to be sent, the flush rate is more specifically an indication of how many writes have been processed, which indirectly is indicative that a further write might be able to be sent.  See Agans, column 8, lines 15-37 disclose an example of a flush rate (e.g. flush rate 208) of ten per second (i.e., RAID group 116 is currently storing content at a rate of ten pieces of content per second).   Further, assume that cache management process 10 determines 250 that pending queue 202 .. has a queue depth (e.g. queue depth 210) of ten (i.e. ten pieces of content are waiting to be written to RAID group 118) and a flush rate (e.g. flush rate 210) of ten per second (i.e. RAID group 118 is currently storing content at a rate of ten pieces of content per second).   Additionally, assume that cache management process 10 determines 250 that pending queue 204 (which is associated with RAID group 120) has a queue depth (e.g. queue depth 214) of forth (i.e. forty pieces of content are waiting to be written to RAID group 120) and a flush rate (e.g. flush rate 216) of five per second (i.e. RAID group 118 is currently storing content at a rate of five pieces of content per second.  An indicate that a further write request can be sent is a complex function based on the processing rate and the arrival rate of write requests.   

Applicant further argues on page 9 of their remarks ‘The throttling is therefore not dependent on “the number of write operations being process (as reported in the write status)”.  
Examiner respectfully disagrees as described in the remarks directly above with respect to Agans e Agans, column 8, lines 15-37.   The flush rate is a measure of the rate data is stored or written, thus is dependent on “the number of write operations being process (as reported in the write status”, where the write status of Agans is a write acknowledgement that is throttled, i.e. held back to control the flow of data from the host as further described by Agans in view of Smih.

Applicant further argues on page 10 of their remarks ‘it is important to recognize that the backend system and cache management process 10 does not receive incoming write status.  Instead the backend system and cache management process 10 directly generates write status rather than receiving the incoming write status from the storage circuitry.   Applicant similarly argues on page 10 of their remarks ‘There is no disclosure in Agans that the storage targets 102 send write status (write  acknowledgements).  Nor does Agans teach sending write statuses that indicate the number of write operations “being processed at the storage circuitry (mapped to storage targets 102].”.
Examiner notes that the FOA of 11/10/2021 cites Agans’s in view of Smith to teach ‘status receiving circuitry to receive a write status regarding write operations at the storage circuitry from the coherency node in dependent on the write status.’  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Based on the above remarks, Examiner disagrees with applicant’s conclusion on page 11 of their remarks that the application is in condition for allowance.

/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                                        
/William E. Baughman/Primary Examiner, Art Unit 2138